DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 11/07/2022.
Applicant’s amendments filed 11/07/2022 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claims 1 and 7; and the cancellation of claims 3-6 and claims 8-9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109166850 to Dong  et al. (hereinafter Dong) in view of Kim et al. (US 2007/0131965, hereinafter Kim), Lee (US 2017/0179110), and Su et al. (US 2014/0027815, hereinafter Su).
With respect to Claim 1, Dong discloses electrostatic discharge (ESD) protection device (Dong, Figs. 4-5, Abstract, page 1, paragraphs 1-2; page 3, paragraphs 3-6), comprising:
      a semiconductor substrate (e.g., P-type substrate 11) (Dong, Figs. 4-5, page 3, paragraph 3);
      a first well (e.g., P-well 12) (Dong, Figs. 4-5, page 3, paragraph 3) having a first conductivity (e.g., P-type);
       a second well (e.g., P-well 14) (Dong, Figs. 4-5, page 3, paragraph 3) having the first
conductivity (e.g., P-type);
       a third well (e.g., N-well 13) (Dong, Figs. 4-5, page 3, paragraph 3) having a second conductivity (e.g., N-type), wherein the first well (12), the second well (14) and the third well (13) are disposed in the semiconductor substrate (11), and the third well (13) is directly coupled to the first well (12) and the second well (14) and disposed between the first well (12) and the second well (14);
       a first doping region (e.g., P+ region 15) (Dong, Figs. 4-5, page 3, paragraph 3) having the first conductivity and disposed in the first well (12);
       a second doping region (e.g., N+ region 17) having the second conductivity, disposed in the third well (13), and the first doping region (15) and the second doping region (17) are isolated (e.g., isolation region10 is formed between P+ region 15 and the N- type region 17) from each other;
       a third doping region (e.g., P+ region 18) (Dong, Figs. 4-5, page 3, paragraph 3) having the first conductivity and disposed in the second well (14), wherein the second doping region (17) is electrically coupled to the third doping region (18); and
       a fourth doping region (e.g., N+ region 19) (Dong, Figs. 4-5, page 3, paragraph 3) having the second conductivity, disposed in the second well (14) and isolated from the third doping region (18);
       wherein, the first well (12), the second well (14), the third well (13) and the fourth doping region (19) form a parasitic silicon controlled rectifier (e.g., parasitic PNP triode and parasitic NPN form parasitic PNPN thyristor such that a current path is from the P+ region 15 of the first well 12 to the N-well 13, to the P-well 14, and then flows out from the N+ region 19, and parasitic thyristor is interpreted as a silicon controlled rectifier) (Dong, Figs. 4-5, page 3, paragraph 5),
       wherein, the first well (12) and the third well (13) are coupled to form a first diode, and, wherein the second well (14) and the fourth doping region (19) are directly connected and contact each other to form a third diode, and the first and the third diode form a diode string (e.g., diode triggering controllable silicon integrated circuit including a plurality of diodes, e.g., a current path is PNPN path from the first well to the N+ region 19 of the second well 14) (Dong, Figs. 4-5, page 3, paragraph 5),
       wherein the parasitic silicon controlled rectifier (e.g., parasitic PNPN thyristor) (Dong, Figs. 4-5, page 3, paragraph 5) comprises a parasitic PNP bipolar transistor circuit formed by the first well (12), the third well (13), and the second well (14), and a parasitic NPN bipolar transistor circuit formed by the third well (13), the second well (14) and the fourth doping region (19).
Further, Dong does not specifically disclose that (1) a part of the first doping region is disposed in the first well, and another part of the first doping region is disposed in the third well; (2) the first doping region and the third well are coupled to form second diode, the first and second diodes are connected in parallel, the first and the third diode form a diode string, (3) wherein the diode string and the parasitic silicon controlled rectifier are connected in parallel.
Regarding (1), Kim teaches forming ESD protection device (Kim, Fig. 1, ¶0010, ¶0024-¶0025, ¶0035-¶0038) with a silicon controlled rectifier (SCR) structure, wherein p+ -type doping region (80) is formed on a junction between mutually connected the p-type well (50) and n-type well (40) so as to directly apply bias to the p-type well (50), thereby inducing a forward bias at the junction, and a much lower trigger voltage of the SCR and more rapid response speed to the ESD pulse is obtained (Kim, Fig. 1, ¶0036, ¶0038).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ESD protection device of Dong by forming p+ -type doping region as a first doping region on a junction between mutually connected the p-type well and n-type well as taught by Kim to have the ESD protection device, wherein a part of the first doping region is disposed in the first well, and another part of the first doping region is disposed in the third well in order to directly apply bias at the junction between mutually connected p-type and n-type wells to provide much lower trigger voltage of the SCR and more rapid response speed to the ESD pulse (Kim, ¶0010, ¶0036-¶0038).
Regarding (2), Lee teaches forming ESD protection device (Lee, Figs. 2-3, 18, ¶0003, ¶0043-¶0055, ¶0186-¶0188) comprising n-type well (821) (Lee, Fig. 18, ¶0187-¶0188) and p-type well (822) with mutually connected sidewalls, the first p-type doping region (862) within the n-type well (821) and the n-type doping region (872) within the p-type well (822).  The n-type doping region (872) has a sidewall in contact with a sidewall of the p-type doping region (862) and is electrically connected with the p-type doping region (862) through a connection line (853). The structure of Lee results in forming a first PN diode (D18) (Lee, Fig. 18, ¶0188) between the p-type well (822) and the n-type well (821), and a second PN diode (D19) between the first p-type doping region (862) and the n-type well (821), wherein the current flows from the VSS terminal to the Pad (14) through the first diode (D18), and the first diode (D18) is connected in parallel with the second diode (D19). Further, a third diode (D21) is formed between the p-type well (822) and the n-type region (872), wherein the second diode (D19) and the third diode (D18) form a string. In Lee, the diode string provides a discharge current path and a low trigger voltage.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the ESD protection device of Dong/Kim by forming the first diode between the p-type well and the n-type well and the second diode between the first doping region and the n-type well as taught by Lee, wherein the first doping region is formed on a junction between mutually connected the p-type well and n-type well as taught by Kim to have the ESD protection device, wherein the first doping region and the third well are coupled to form second diode, the first and second diodes are connected in parallel, the first and the third diode form a diode string in order to provide improved ESD protection device having a low trigger voltage (Lee, ¶0003, ¶0041, ¶0055).
Regarding (3), Su teaches forming ESD protection device (Su, Figs. 1A-1B, 2-3, ¶0018, ¶0023-¶0032) comprising the SCR (silicon controlled rectifier) to form a p-n-p-n current path and string diodes to increase the turn on speed for the SCR after the ESD trigger event. The SCR structure (34) is formed by parasitic transistors PNP1 and NPN1 (Su, Figs. 2-3, ¶0030, ¶0029), and a diode string (D1) includes serially coupled p-n junction diodes (e.g., 30 and 32), wherein the SCR structure (34) and the diode string are connected on parallel. By serially coupling the diodes, the parasitic capacitance is reduced (Su, Figs. 1A-1B, 2-3, ¶0018).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the ESD protection device of Dong/Kim by forming the ESD structure including the parasitic SCR and the diode string connected in parallel as taught by Su to have the ESD protection device, wherein the diode string and the parasitic silicon controlled rectifier are connected in parallel in order to provide low capacitance SCR based ESD protection device with increased turn on speed for the SCR after the ESD trigger event (Su, ¶0018, ¶0031, ¶0032).
Regarding Claim 2, Dong in view of Kim, Lee, and Su discloses the ESD protection device according to claim 1. Further, Dong discloses the ESD protection device, wherein the first doping region (e.g., P+ region 15) (Dong, Figs. 4-5, page 3, paragraph 3) is an anode of the parasitic silicon controlled rectifier, and the fourth doping region (e.g., N+ region 19) (Dong, Figs. 4-5, page 3, paragraph 3) is a cathode of the parasitic silicon controlled rectifier.
Regarding Claim 7, Dong in view of Kim, Lee, and Su discloses the ESD protection device according to claim 1. Further, Dong discloses that the first well, the second well, the third well, and the fourth doping region constitute a first shunt of the parasitic 3silicon controlled rectifier (e.g., current PNPN path is the P+ region 15, the first well 12, the third well 13, the second well 14 and the fourth doping region 19) (Dong, Figs. 4-5, page 3, paragraph 5), and the P+ region 15, the third well, the second well, and the fourth doping region constitute a second shunt of the parasitic silicon controlled rectifier, and the first shunt and the second shunt are connected in parallel, but does not specifically disclose that the first doping region, the third well, the second well, and the fourth doping region constitute a second shunt of the parasitic silicon controlled rectifier. However, Kim teaches forming p+ -type doping region (80) (Kim, Fig. 1, ¶0036-¶0038) on a junction between mutually connected the p-type well (50) and n-type well (40) to directly apply bias to the p-type well (50) to provide much lower trigger voltage of the SCR and more rapid response speed to the ESD pulse.
Thus, a person of ordinary skill in the art would recognize that forming P+ doping region as a first doping region on the junction of mutually connected first p-type well and third n-type well of Dong (e.g., by removing the isolation region between connected first p-type well and third n-type well of Dong) would provide the second current PNPN path between the first doping region, the third well (13), the second well (14), and the fourth doping region (19) connected in parallel with the first current PNPN path including the first well (12), the third well (13), the second well (14) and the fourth doping region (19).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the ESD protection device of Dong/Kim/Lee/Su by forming p+ -type doping region as a first doping region on a junction between mutually connected the p-type well and n-type well as taught by Kim to have the ESD protection device, wherein the first doping region, the third well, the second well, and the fourth doping region constitute a second shunt of the parasitic silicon controlled rectifier in order to provide improved ESD protection device with much lower trigger voltage of the SCR and more rapid response speed to the ESD pulse (Kim, ¶0010, ¶0036, ¶0038).
Regarding Claim 10, Dong in view of Kim, Lee, and Su discloses the ESD protection device according to claim 1. Further, Dong does not specifically disclose that the second doping region and the third doping region are directly connected to form a junction. However, Lee teaches forming ESD protection device (Lee, Figs. 2-3, ¶0003, ¶0043-¶0055) having a low trigger voltage, wherein n-type well (221) (Lee, Figs. 2-3, ¶0043-¶0047) and p-type well (222) are formed with mutually connected sidewalls, the p-type doping region (231) and the n-type doping region (232) are placed within the n-type well (221), and the p-type doping region (242) and the n-type doping region (241) are placed within the p-type well (222),  the n-type doping region (232) has a sidewall in contact with a sidewall of the p-type doping region (242) and is electrically connected with the p-type doping region (242) through a connection line (253). The structure of Lee results in forming a first PN diode (D1) (Lee, Figs. 2-3, ¶0047) between the p-type doping region (231) and the n-type well (221) and a second PN diode (D2) between the n-type doping region (241) and the p-type well (222) with the cathode of the first diode connected to the anode of the second diode though the connection line (253). Further, the p-type doping region (231), the n-type well (221), the n-type doping region (232), the p-type doping region (242), the p-type well (222), and the n-type doping region (241) constitute a silicon controlled rectifier (SCR) (Lee, Figs. 2-3, ¶0046) having a PNPN junction structure, such that during an ESD event, a first ESD current flows through the first and second diodes, and a second ESD current flows through the SCR. The ESD operation (Lee, Figs. 2-3, ¶0053-¶0055) of Lee is performed at a voltage that is higher than a trigger voltage corresponding to a sum of threshold voltages of the first and second PN diodes. The ESD protection device of Lee having two diodes and the SCR structure is designed to have a low trigger voltage.
Thus, a person of ordinary skill in the art would recognize that forming the n-type doping region having a sidewall in contact with a sidewall of the p-type doping region and electrically connected with the p-type doping region through a connection line would provide two diodes connected in series such that a first ESD current would flow at a voltage that is higher than a trigger voltage corresponding to a sum of threshold voltages of the first and second PN diodes, and a second ESD current would flow through the PNPN structural SCR (Lee, Figs. 2-3, ¶0055).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the ESD protection device of Dong/Kim/Lee/Su by forming n+ type doping region directly connected to the p+ type doping region as the second doping region directly connected to the third doping region as taught by Lee to have the ESD protection device, wherein the second doping region and the third doping region are directly connected to form a junction in order to provide improved ESD protection device having a low trigger voltage (Lee, ¶0003, ¶0041, ¶0055).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 7, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891